As filed with the Securities and Exchange Commission on July 1, 2014. Securities Act Registration No. 333- Investment Act Registration No. 811-09076 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 24 [X] CARILLON LIFE ACCOUNT Registrant AMERITAS LIFE INSURANCE CORP. Depositor 5900 "O" Street Lincoln, Nebraska 68510 402-467-1122 ROBERT G. LANGE Vice President, General Counsel & Assistant Secretary, Individual Ameritas Life Insurance Corp. 5900 "O" Street Lincoln, Nebraska 68510 402-467-1122 Approximate Date of Proposed Public Offering: As soon as practicable after effective date. Title of Securities Being Registered: Securities of Unit Investment Trust "Excel Accumulator" Variable Universal Life Insurance The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. Explanatory Note Registrant is filing this Registration Statement for the purpose of registering interests under Excel Accumulator variable universal life insurance contracts ("Contracts") on a new Form N-6. Interests under the Contracts were previously registered on Form N-6 (File No. 333-116386) and funded by Carillon Life Account (File No. 811-09076). Upon effectiveness of a merger between The Union Central Life Insurance Company ("Union Central Life") with and into Ameritas Life Insurance Corp. ("Ameritas Life"), Ameritas Life became the obligor of the Contracts and Carillon Life Account was transferred intact to Ameritas Life. Pursuant to the SEC staff's position in the Great-West Life & Annuity Insurance Co. No-Action Letter (available October 23, 1990) concerning annual update requirements for inactive contracts, Registrant no longer files annual post-effective amendments to this Form N-6. Ameritas Life Insurance Corp. ("Ameritas Life") Carillon Life Account ("Separate Account") Supplement to: Excel Accumulator Prospectus dated May 1, 2008, as supplemented Supplement dated July 1, 2014 This supplement describes changes to the Depositor of your Excel Accumulator Contract. You should read this information carefully and retain this supplement for future reference together with the Prospectus for your Contract. (All capitalized terms used but not defined herein have the same meaning as those included in the Prospectus.) As we previously informed you in a supplement dated February 7, 2014, the Boards of Directors of The Union Central Life Insurance Company (“Union Central Life”) and Ameritas Life Insurance Corp. (“Ameritas Life”) approved an Agreement and Plan of Merger on December 5, 2013 for Union Central Life to merge with and into Ameritas Life (the "Merger"). The Merger also was approved by the Nebraska Department of Insurance, the domicile state of both companies. As a result of the Merger, effective on July 1, 2014, Ameritas Life assumed legal ownership of all the assets of the Carillon Life Account, as well as the general account assets of Union Central Life, and became directly liable for Union Central’s obligations with respect to outstanding contracts. Ameritas Life is amending the prospectus for the Excel Accumulator Contracts (the "Contracts") for the purpose of providing information regarding the Merger. The Merger did not affect the terms of, or the rights and obligations under, the Contracts, other than to reflect the change to the company that provides your Contract benefits from Union Central Life to Ameritas Life. You will receive a contract endorsement from Ameritas Life reflecting the change from Union Central Life to Ameritas Life. IN 1811 7-14 Prospectus Updates 1. All references to "The Union Central Life Insurance Company" or "Union Central Life," are replaced with "Ameritas Life Insurance Corp." or "Ameritas Life." The terms "we," "us," "our" and "Company" are also used to describe Ameritas Life. 2. Contact information for Ameritas Life is as follows: Ameritas Life Insurance Corp. Service Center P.O. Box 82550 Lincoln, Nebraska 68501 or 5900 "O" Street Lincoln, Nebraska 68510 Telephone: 1-800-745-1112 Fax: 1-402-467-7335 Interfund Transfer Request Fax: 1-402-467-7923 ameritas.com 3. The following replaces the paragraphs and heading "General Information About Union Central, the Separate Account and the Portfolios" in your prospectus: GENERAL INFORMATION ABOUT AMERITAS LIFE INSURANCE CORP., THE SEPARATE ACCOUNT AND THE PORTFOLIOS AMERITAS LIFE INSURANCE CORP. Ameritas Life Insurance Corp. ("Ameritas Life"), 5900 "O" Street, Lincoln, Nebraska 68510, is a Nebraska stock life insurance company organized in 1887 under the laws of Nebraska. Ameritas Life is an indirect, wholly owned subsidiary of Ameritas Mutual Holding Company ("Ameritas"), a Nebraska mutual holding company. Effective July 1, 2014, The Union Central Life Insurance Company ("Union Central Life") merged with and into Ameritas Life. Union Central Life was a subsidiary of Ameritas Life, and an indirect, wholly owned subsidiary of Ameritas. Upon the merger, Ameritas Life acquired from Union Central Life all of Union Central Life's assets, and became directly liable for Union Central Life's liabilities and obligations with respect to all Contracts issued by Union Central Life then outstanding. The Contracts are now Contracts of Ameritas Life, which will service and maintain them in accordance with their terms. The merger did not affect any provisions of, or rights or obligations under, the Contracts. As a result of the merger, the Carillon Life Account became a separate account of Ameritas Life. CARILLON LIFE ACCOUNT The Carillon Life Account is one of our separate accounts. It is registered with the SEC as a unit investment trust under the Investment Company Act of 1940, as amended. Such registration does not mean that the SEC supervises the management or investment practices or policies of the Carillon Life Account. The Carillon Life Account was established on July 10, 1995, as a segregated investment account. On July 1, 2014, Union Central Life merged with and into Ameritas Life, so that Ameritas Life is now the depositor of the Carillon Life Account. The Carillon Life Account survived the merger intact. IN 1811 7-14 Although the assets of Carillon Life Account belong to us, those assets are held separately from our other assets, and are not chargeable with our liabilities incurred in any other business operations. Accordingly, the income, capital gains, and capital losses incurred on the assets of Carillon Life Account are credited to or charged against the assets of Carillon Life Account, without regard to the income, capital gains or capital losses arising out of any other business we may conduct. Therefore, the investment performance of Carillon Life Account is entirely independent of both the investment performance of our general assets and the performance of any other of our separate accounts. 4. The following replaces the section "Financial Statements" appearing in the prospectus: FINANCIAL STATEMENTS The audited financial statements of Carillon Life Account and the audited financial statements of Ameritas Life, the audited financial statements of Union Central Life, the audited financial statements of Acacia Life Insurance Company, and the unaudited pro forma financial data of Ameritas Life reflecting the Merger on a pro forma basis are included in the Statement of Additional Information. To request a free copy of the Statement of Additional Information, write or call us using the contact information provided herein. If you have any questions regarding the Merger, please contact us at P.O. Box 82550, Lincoln, NE 68501, 1-800-745-1112. All other provisions of your Contract remain as stated in your Contract and prospectus, as previously supplemented. Please retain this Supplement with the current prospectus for your variable Contract. If you do not have a current prospectus, please contact Ameritas Life at 1-800-745-1112. IN 1811 7-14 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account Carillon Account ("Separate Accounts") Supplement to: Excel Accumulator Prospectus Dated May 1, 2008 Advantage VA III Prospectus Dated May 1, 2012 Supplement Dated May 1, 2014 1. Subaccount underlying portfolios available as variable investment options for your Policy are: FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective The Alger Portfolios Fred Alger Management, Inc. Alger Capital Appreciation Portfolio, Class I-2 Long-term capital appreciation. Alger Mid Cap Growth Portfolio, Class I-2 Long-term capital appreciation. American Century Investments American Century Investment Management, Inc. American Century VP Income & Growth Fund, Class I Capital growth; income is secondary. American Century VP International Fund, Class I Capital growth. American Century VP Mid Cap Value Fund, Class I Long-term capital growth; income is secondary. American Century VP Value Fund, Class I Long-term capital growth; income is secondary. Calvert Variable Products, Inc.* Calvert Investment Management, Inc. Calvert VP EAFE International Index Portfolio, Class I – World Asset Management, Inc. Index: MSCI EAFE Index. Calvert VP Inflation Protected Plus Portfolio – Ameritas Investment Partners, Inc. ("AIP") Current income. Calvert VP Investment Grade Bond Index Portfolio – AIP (includes assets merged from Calvert VP Income as of April 30, 2014) Index: Barclays Capital Aggregate Bond Index. Calvert VP Nasdaq 100 Index Portfolio – AIP Index: NASDAQ 100® Index. Calvert VP Natural Resources Portfolio – AIP Capital growth. Calvert VP Russell 2000 Small Cap Index Portfolio, Class I – AIP (includes assets merged from Calvert VP Small Cap Growth as of April 30, 2014) Index: Russell 2000 Index. Calvert VP S&P 500 Index Portfolio ** – AIP (includes assets merged from Calvert VP SRI Equity as of April 30, 2014) Index: S&P 500 Index. Calvert VP S&P MidCap 400 Index Portfolio, Class I ** – AIP Index: S&P MidCap 400 Index. Calvert VP SRI Large Cap Value Portfolio *** Long-term capital appreciation. Calvert VP Volatility Managed Moderate Portfolio, Class F – AIP and Milliman Current income. Calvert Variable Series, Inc.* Calvert Investment Management, Inc. Calvert VP SRI Balanced Portfolio, Class I *** Income and capital growth. Columbia Funds Variable Series Trust 2 Columbia Management Investment Advisers, LLC Columbia Variable Portfolio - Select Smaller-Cap Value Fund, Class 2 Long-term capital appreciation. Columbia Variable Portfolio - Seligman Global Technology Fund, Class 2 Long-term capital appreciation. DWS Variable Series I Deutsche Investment Management Americas Inc. DWS Capital Growth VIP Portfolio, Class A Long-term growth of capital. IN 1799 5-14 FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective DWS Variable Series II Deutsche Investment Management Americas Inc. DWS Global Growth VIP Portfolio, Class A Long-term capital growth. DWS Money Market VIP Portfolio, Class A Money market, current income. DWS Small Mid Cap Value VIP Portfolio, Class A Long-term capital appreciation. Fidelity® Variable Insurance Products Fidelity Management & Research Company Fidelity® VIP Contrafund® Portfolio **** Long-term capital appreciation. Fidelity® VIP Equity-Income Portfolio **** Index: S&P 500® Index. ** Fidelity® VIP High Income Portfolio **** Income and growth. Fidelity® VIP Mid Cap Portfolio **** Long-term growth. Subadvisers: (1) FMR Co., Inc. and (2) other investment advisers serve as sub-advisers for the fund. Franklin Templeton Variable Insurance Products Trust Franklin Advisers, Inc. 1 Templeton Global Advisors Limited 2 Templeton Global Bond VIP Fund, Class 2 1 Current income, consistent with preservation of capital, with capital appreciation as secondary. Templeton Growth VIP Fund, Class 2 2 Long-term capital growth. ALPS Variable Investors Trust ALPS Advisors, Inc. Ibbotson Balanced ETF Asset Allocation Portfolio, Class II – Ibbotson Associates, Inc. ("Ibbotson") Capital appreciation and some current income. Ibbotson Growth ETF Asset Allocation Portfolio, Class II – Ibbotson Capital appreciation. Ibbotson Income and Growth ETF Asset Allocation Portfolio, Class II – Ibbotson Current income and capital appreciation. AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Invesco Advisers, Inc. Invesco V.I. American Franchise Fund, Series I Seek capital growth. Invesco V.I. Equity and Income Fund, Series I Both capital appreciation and current income. Invesco V.I. Global Real Estate Fund, Series I – Invesco Asset Management Limited Total return through growth of capital and current income. Invesco V.I. International Growth Fund, Series I Long-term growth of capital. Invesco V.I. Value Opportunities Fund, Series I Long-term growth of capital. MFS® Variable Insurance Trust Massachusetts Financial Services Company MFS® New Discovery Series, Initial Class Seeks capital appreciation. MFS® Research International Series, Initial Class Seeks capital appreciation. MFS® Total Return Series, Initial Class Seeks total return. MFS® Utilities Series, Initial Class Seeks total return. MFS® Variable Insurance Trust II Massachusetts Financial Services Company MFS® High Yield Portfolio, Initial Class Seeks total return. Neuberger Berman Advisers Management Trust Neuberger Berman Management LLC Neuberger Berman AMT Mid Cap Intrinsic Value Portfolio, Class I – Neuberger Berman LLC Seeks growth of capital. Oppenheimer Variable Account Funds OFI Global Asset Management, Inc. Oppenheimer Capital Appreciation Fund/VA, Non-Service Shares – OppenheimerFunds, Inc. Seeks capital appreciation. Oppenheimer Global Fund/VA, Non-Service Shares –OppenheimerFunds, Inc. Seeks capital appreciation. Oppenheimer Main Street® Fund/VA, Non-Service Shares – OppenheimerFunds, Inc. Seeks capital appreciation. PIMCO Variable Insurance Trust Pacific Investment Management Company LLC PIMCO Low Duration Portfolio, Administrative Class Seeks maximum total return. PIMCO Total Return Portfolio, Administrative Class Seeks maximum total return. IN 1799 5-14 FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective T. Rowe Price Equity Series, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Blue Chip Growth Portfolio-II Seeks long-term capital growth. Income is a secondary objective. Third Avenue Variable Series Trust Third Avenue Management LLC Third Avenue Value Portfolio Long-term capital appreciation. The Universal Institutional Funds, Inc. Morgan Stanley Investment Management Inc. UIF Core Plus Fixed Income Portfolio, Class I Above-average total return over a market cycle of three to five years by investing primarily in a diversified portfolio of fixed income securities. UIF Emerging Markets Equity Portfolio, Class I – Morgan Stanley Investment Management Company and Morgan Stanley Investment Management Limited Long-term capital appreciation by investing primarily in growth oriented equity securities of issuers in emerging market countries. UIF U.S. Real Estate Portfolio, Class I Above-average current income and long-term capital appreciation by investing primarily in equity securities of companies in the U.S. real estate industry, including real estate investment trusts. * These funds are part of Ameritas Mutual Holding Company ("Ameritas"), the ultimate parent of Union Central Life. The funds’ investment adviser and Ameritas Investment Partners, Inc. are indirect subsidiaries of Ameritas. Calvert Investment Distributors, Inc., the underwriter for these funds, is also an indirect subsidiary of Ameritas. ** "Standard & Poor's®," "S&P®," "S&P 500®," "Standard & Poor's 500," and "500" are trademarks of The McGraw-Hill Companies, Inc. and have been licensed for use by us. The Product is not sponsored, endorsed, sold or promoted by Standard & Poor's and Standard & Poor's makes no representation regarding the advisability of investing in the Product. The Statement of Additional Information sets forth certain additional disclaimers and limitations of liabilities on behalf of S&P as set forth in the Licensing Agreement between us and S&P. *** Sustainable and Responsible Investment ("SRI") **** The "Initial Class" of these portfolios are available for Excel Accumulator and "Service Class 2" portfolios are available for Advantage VA III. 2 .Please see the fund prospectuses for more information about subaccount underlying portfolios, including portfolio operating expenses for the year ended December 31, 2013. 3. The sixth bullet of the Asset Allocation Program section is revised to read as follows : If you are currently participating in a Program model and you make changes to your allocations outside the model, you will not receive future notifications of model changes. You will then be considered as having withdrawn from the Program and as having cancelled your relationship with AIC for purposes of implementing the Program with your Policy. You will be required to communicate with the Service Center if you wish to make a transfer or trade. The Service Center will communicate that your election to execute a trade will result in the discontinuance of the Program for your Policy prior to you being able to execute any telephone transaction. 4. Union Central Life has voluntarily withdrawn its license in New York effective September 30, 2013. Although Union Central Life no longer issues new insurance business in New York, existing policies continue to be serviced by Union Central Life pursuant to an official Plan approved by the New York Department of Financial Services as provided for under New York insurance laws and regulations. 5. The Legal Proceedings section in your prospectus is deleted and replaced with the following: Legal Proceedings We and our subsidiaries, like other life insurance companies, are subject to regulatory and legal proceedings in the ordinary course of our business. Certain of the proceedings we are involved in assert claims for substantial amounts. While it is not possible to predict with certainty the ultimate outcome of any pending or future case, legal proceeding or regulatory action, we do not expect the ultimate result of any of these actions to result in a material adverse effect on the Separate Account, our ability to meet our obligations under the Policies, or AIC's ability to perform its obligations. Nonetheless, given the large or indeterminate amounts sought in certain of these matters, and the inherent unpredictability of litigation, it is possible that an adverse outcome in certain matters could, from time to time, have a material adverse effect on any or all of the above. All other provisions of your Contract remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable contract . IN 1799 5-14 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account Carillon Account ("Separate Accounts") Supplement to: Excel Choice and Excel Executive Edge Prospectuses Dated November 5, 2007 Excel Accumulator Prospectus Dated May 1, 2008 VA I and VA II and VA II SA Prospectuses Dated December 31, 2009 Excel Performance VUL Prospectus Dated May 1, 2010 Advantage VA III Prospectus Dated May 1, 2012 Supplement Dated February 7, 2014 The Boards of Directors of Union Central Life and Ameritas Life Insurance Corp. ("Ameritas Life") approved an Agreement and Plan of Merger on December 5, 2013 ("Agreement"). Pursuant to the Agreement, Union Central Life will merge with and into Ameritas Life on or about July 1, 2014 (the "Merger"). Union Central Life is currently a wholly-owned subsidiary of Ameritas Life and both companies are indirect, wholly-owned subsidiaries of Ameritas Mutual Holding Company. The Merger also has been approved by the Nebraska Department of Insurance, the domicile state of both companies. When the Merger becomes effective, Ameritas Life will assume legal ownership of all the assets of the Carillon Account and the Carillon Life Account, as well as the general account assets of Union Central Life, and become directly liable for Union Central Life’s obligations with respect to outstanding contracts. The owner of each Union Central Life variable life insurance and variable annuity contract (the “Contracts”) will become a contract owner of Ameritas Life by operation of law. Ameritas Life will become directly liable for Union Central Life’s obligations with respect to the Contracts then outstanding. Ameritas Life’s contractual obligations to you will be identical to those obligations that Union Central Life currently has to you. The Merger will not affect the terms of, or the rights and obligations under, the Contracts, other than to reflect the change to the company that provides your Contract benefits from Union Central Life to Ameritas Life. You will receive a contract endorsement from Ameritas Life reflecting the change from Union Central Life to Ameritas Life. In addition, new registration statements will be filed with the Securities and Exchange Commission changing the depositor of your Contract to Ameritas Life, and updated information will be sent to all former Union Central Life contract owners after the Merger becomes effective. All other Contract provisions remain as stated in the policies and prospectuses, as previously supplemented. Please retain this supplement with the current prospectus for your variable Contract. IN 1775 2/14 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account ("Separate Account") Supplement to: Excel Accumulator Prospectus Dated May 1, 2008 and Statement of Additional Information Supplement Dated May 1, 2013 1. Ameritas Investment Partners, Inc. was named Summit Investment Advisors, Inc. prior to May 1, 2013. All references to Summit Investment Advisors, Inc. in your prospectus and Statement of Additional Information are changed to Ameritas Investment Partners, Inc. to reflect the name change. 2 . The disclosure relating to model performance in the Asset Allocation Program section of the prospectus is revised to state that performance of each model is updated monthly on our website. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable policy . IN1718 5/13 The Union Central Life Insurance Company ("Union Central Life") Carillon Account Carillon Life Account ("Separate Accounts") Supplement to: Excel Performance VUL Prospectus Dated May 1, 2010 VA I and VA II SA and VA II Prospectuses Dated December 31, 2009 Excel Accumulator Prospectus Dated May 1, 2008 Excel Choice and Excel Executive Edge Prospectuses Dated November 5, 2007 and Statements of Additional Information Supplement Dated May 2, 2012 On May 2, 2012, the members of UNIFI ® Mutual Holding Company ("UNIFI ® ") approved an amendment to change the company's name to "Ameritas Mutual Holding Company." Therefore, all references to UNIFI ® Mutual Holding Company in your prospectus, supplements, and Statement of Additional Information are changed to Ameritas Mutual Holding Company. The short cite for the new company name is "Ameritas;" therefore, all references to UNIFI ® are changed to Ameritas. All other provisions of your Policy remain as stated in your Policy, prospectus, supplements, and Statement of Additional Information. Please retain this supplement with the current prospectus for your variable policy . IN1674 5/12 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account ("Separate Account") Supplement to: Excel Accumulator Prospectus Dated May 1, 2008 and Statement of Additional Information Supplement Dated May 1, 2012 1. The Asset Allocation Program section of the prospectus is revised as follows: a. The following sentences are added at the end of the first paragraph: We also obtain research and business support services relating to models from unaffiliated consultants. We pay for these consultant services, at no additional cost to Policy Owners. b. In the Potential Conflicts of Interest first paragraph, the fourth sentence is deleted and replaced with the following: We may receive fees for administrative services from other portfolios in the models. 2. The SAI ASSET ALLOCATION PROGRAM text is revised as follows: a. In The Asset Allocation Program Models section, the first two sentences are deleted and replaced with the following: Development of the Program models is a multi-step process. First, we obtain research relating to models from an unaffiliated firm, then an optimization analysis is performed to determine the breakdown of asset classes. b. In the Potential Conflicts of Interest paragraph, the sentence, "We and AIC may receive revenue sharing from other portfolios that are available as investment options or distribution fees." is deleted and replaced with the following: We may receive revenue sharing from other portfolios that are available as investment options or distribution fees. 3. In the Distribution of the Contracts section, the last paragraph discussing 12b-1 fees is deleted. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable policy . IN1670 5/12 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account ("Separate Account") Excel Accumulator Prospectus Dated May 1, 2008 and Statement of Additional Information Supplement Dated May 1, 2011 1. In the Asset Allocation Program section of the prospectus, the reference to "AIC's Form ADV Part II" is deleted and replaced with "AIC's Form ADV Part 2A, Appendix 1." 2. In the Asset Allocation Program section of the prospectus and in the SAI, the name of our affiliate, which is the adviser of the Calvert Funds, is changed to Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to April 30, 2011). References to Calvert Investment Management, Inc. are revised to use the short cite "CIM." 3. The SAI ASSET ALLOCATION PROGRAM text is revised as follows: a. In the Asset Allocation Program Models section, the sentence "First, SIA performs an optimization analysis to determine the breakdown of asset classes." is deleted and replaced with the following: First, an optimization analysis is performed to determine the breakdown of asset classes. Next, after the asset class exposures are known, a determination is made of how available investment options can be used to implement the asset class level allocations. b. In the second paragraph of the Periodic Updates of the Models and Notices of Updates section, the sentence "This means the allocation of your accumulated value, and potentially the investment options in which you are invested, will automatically change and your accumulated value and any subsequent premium payments will be automatically reallocated among the investment options in your updated model (independently of the automatic quarterly rebalancing)." is deleted and replaced with the following: This means the allocation of your accumulated value, and potentially the investment options in which you are invested, will automatically change and your accumulated value and any subsequent premium payments will be automatically reallocated among the investment options in your updated model when your next automatic quarterly rebalancing occurs. c. In the first paragraph on Potential Conflicts of Interest , the sentence "SIA analyzes all our model investment options and their underlying portfolios; it evaluates and recommends the selection, allocation weighting, and periodic updates regarding portfolios in the models." is deleted and replaced by the following: Summit analyzes all our model investment options and their underlying portfolios; it evaluates and recommends the selection of specific funds and periodic updates regarding portfolios in the models. In developing these recommendations, Summit consults with unaffiliated third parties to obtain information on asset class-level allocation weightings and impact of the models on insurance reserves. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable policy . IN1614 5/11 THE UNION CENTRAL LIFE INSURANCE COMPANY ("Union Central") Carillon Life Account ("Separate Account") Excel Accumulator VUL Prospectus Dated May 1, 2008 Supplement Dated May 1, 2010 1.The following paragraph is added to your prospectus Separate Account section: Resolving Material Conf l icts – Underlying Investment Interests In addition to serving as underlying portfolios to the Subaccounts, the portfolios are available to registered separate accounts of other insurance companies offering variable annuity and variable life insurance contracts. We do not currently foresee any disadvantages to you resulting from the fund companies selling portfolio shares to fund other products. However, there is a possibility that a material conflict of interest may arise between Policy Owners and the owners of variable contracts issued by other companies whose values are allocated to one of the portfolios. Shares of some of the portfolios may also be sold to certain qualified pension and retirement plans qualifying under section 401 of the Internal Revenue Code. As a result, there is a possibility that a material conflict may arise between the interests of Owners or owners of other contracts (including contracts issued by other companies), and such retirement plans or participants in such retirement plans. In the event of a material conflict, we will take any necessary steps to resolve the matter, including removing that portfolio as an underlying investment option of the Separate Account. The Board of Directors of each fund company will monitor events in order to identify any material conflicts that may arise and determine what action, if any, should be taken in response to those events or conflicts. See the accompanying prospectuses of the portfolios for more information. Any references to "mixed and shared funding" are deleted from the prospectus. 2.References to Rule 12h-7 are deleted and replaced with the following text: Union Central relies on the exemption provided by Rule 12h-7 to file reports under the Securities Exchange Act of 1934. 3.Any references to IMSA membership are deleted. 4.The Model Asset Allocation section of your prospectus is deleted and replaced with the following: Asset Allocation Program We may offer an asset allocation program using models. However, you always have the ability to construct your own asset allocation plan from among the investment options available in your Policy. Asset allocation programs using models are intended to match model risk tolerance and investment objectives with the investment options available in your Policy. To assist you in your selection of an asset allocation model, our Asset Allocation Program (the "Program") uses fund-specific model recommendations developed by our affiliate, Summit Investment Advisors, Inc. ("SIA"). These recommendations are offered to you through an agreement between Union Central and SIA. The Program consists of five models, ranging from aggressive to conservative. SIA provides Ameritas Investment Corp. ("AIC"), our majority owned subsidiary, with ongoing recommendations and monitoring of the portfolios that comprise the models. To participate in the Program: § AIC will serve as your investment adviser fiduciary for the Program solely for purposes of development of the models and periodic updates to the models. You must give AIC your written consent and discretionary authority for AIC to give us instructions to allocate your premiums (or, for an existing Policy, Policy value) pursuant to the allocations of the model you select. AIC will also periodically instruct us to change your allocations consistent with any changes to the model made by AIC as recommended by SIA. AIC has no discretionary authority to execute any other transfers for your Policy. IN1512 5/10 § You must complete the Asset Allocation questionnaire. § You must allocate all of your Policy value to one asset allocation model. We must receive notice of your asset allocation model election by Written Notice before we can begin a Program for you. Only you can select which model is best for you. The Asset Allocation questionnaire can be an aid, but neither it nor AIC will make this decision for you. You may wish to consult with your own financial professional to determine whether participation in the Program is best for you, and if so, which model is most suitable. § Each quarter we will automatically rebalance the Subaccount values to be consistent with the allocation percentages for the Program model that you selected. Such rebalancing will be disclosed in quarterly statements to you. Performance of each model is updated daily on our website and is available upon request. § At least annually, AIC will re-evaluate and may make changes to each investment level model based upon SIA’s recommendations. When AIC updates the models, we will send you written notice of the updated models at least 30 days in advance of the date the updated models are to be effective. If you wish to accept the changes in your selected model, you will not need to take any action, as your Policy value and any subsequent premium will be automatically reallocated pursuant to the updated model. If you do not wish to accept the changes to your selected model, you can change to a different model or withdraw from the Program. § If you are currently participating in a Program model and you make changes to your allocations outside the model, you will not receive future notifications of model changes. You will then be considered as having withdrawn from the Program and as having cancelled your relationship with AIC for purposes of implementing the Program with your Policy. For this reason, you will not be able to execute trades online if you participate in the Program. You will be required to talk to a Service Center representative if you are in the Program, but wish to make a transfer or trade. The Service Center representative will explain to you, prior to executing any telephone transaction, that your election to execute a trade will result in the discontinuance of the Program for your Policy. § If participation in the Program terminates, including by death of the Owner, Policy value will not be reallocated automatically if the model is changed, and thus will not reflect the most current allocation recommendations. Any additional premiums received after the death of the Owner will be returned. Potential Conflicts of Interest AIC and SIA may be subject to competing interests that have the potential to influence their decision making with regard to the models. AIC is compensated by us as principal underwriter for the Policies. SIA is compensated by us for its fund-specific model recommendations, and its ongoing oversight of the available investment options. We and AIC may receive fees for administrative services from other portfolios in the models. This additional compensation and related responsibilities may create conflicts of interest as AIC determines what portfolios should be in the models. Also, Calvert Variable Products, Inc. and Calvert Variable Series, Inc. (the "Calvert Funds"), which are part of the UNIFI Mutual Holding Company and therefore are affiliated with us, have portfolios offered through the Policy. The Calvert Funds are advised by Calvert Asset Management Company, Inc. ("CAMCO"), an affiliate of ours, and certain of the Calvert Funds are subadvised by Summit Investment Partners, Inc. ("Summit"), also an affiliate of ours. CAMCO and Summit are compensated for advisory oversight, subadvisory, and administrative services. Calvert Fund portfolios may or may not be included in the models. SIA may have an incentive to recommend certain portfolios that have administrative, advisory or subadvisory services provided by CAMCO and Summit. As a result of the competing interests the affiliated parties face in this Program, there is an increased potential risk of a conflict of interest in these arrangements. There is no additional charge for selecting the Program. Although asset allocation programs are intended to mitigate investment risk, there is a risk that investing pursuant to a model will still lose value. For information about risks of participating in the Program and more detail about the Program, including more information about conflicts of interest, ask for a copy of the Separate Account's Statement of Additional Information. More information about AIC’s role as investment adviser for the Program is available on AIC’s Form ADV Part II which is delivered to you at the time you subscribe to the Program. We may modify or discontinue the Asset Allocation Program at any time. 5. The Model Asset Allocation section of your Statement of Additional Information is deleted and replaced with the following: ASSET ALLOCATION PROGRAM The Service Ameritas Investment Corp. ("AIC"), a majority owned subsidiary of Ameritas, has developed several asset allocation models, each based on different profiles of an investor’s willingness to accept investment risk, and IN1512 5/10 provided exclusively through our Policies as the Asset Allocation Program (the "Program"). AIC periodically (typically annually) evaluates and updates the models. In developing and periodically updating the models, AIC currently relies on the fund-specific model recommendations made by Summit Investment Advisors, Inc. ("SIA"), a registered investment advisor, which, like Ameritas, is wholly owned by AHC and ultimately by UNIFI. AIC may change the firm it uses, or, as is currently the case, may use no independent firm when developing the models for the Program. If you choose to subscribe to the Program, AIC will serve as your investment adviser solely for purposes of development of the Program models and periodic updates of the models. If you choose to subscribe to the Program, AIC instructs us to allocate your initial premium (in the case of a new application) or accumulated value, as applicable, to the investment options according to the model you select, to similarly allocate subsequent premium, and to periodically automatically reallocate your accumulated value or premium payments. Your Policy value will be rebalanced quarterly consistent with your selected model. The Asset Allocation Program Models Development of the Program models is a two-step process. First, SIA performs an optimization analysis to determine the breakdown of asset classes. Next, after the asset class exposures are known, a determination is made of how available investment options can be used to implement the asset class level allocations. Investment options are selected in a way intended to optimize potential returns for each model, given a particular level of risk tolerance. SIA may also choose passively managed index investment options to optimize returns for a given risk profile. SIA's philosophy on selecting active investment managers centers on choosing experienced managers that add value over time, using a consistent process, and staying on mandate across market cycles. When selecting investment options, SIA looks for competitive fees, tenured fund management, and total returns that are competitive to their peers. SIA avoids managers holding "off-mandate" exposures, or other significant portfolio concentrations that could lead to sharp performance deviations. This process could, in some cases, result in the inclusion of an investment option in a model based on its specific asset class exposure or other specific optimization factors, even where another investment option may have better historical performance. Periodic Updates of the Models and Notices of Updates Each model is evaluated periodically (generally, annually) to assess whether the combination of investment options within each model should be changed to better seek to optimize the potential return for the level of risk tolerance intended for the model. As a result, each model may change, and the investment options used within a model may change. When your selected model is updated, AIC instructs us to automatically reallocate your accumulated value and any subsequent premium payments in accordance with any changes to the model you have selected. This means the allocation of your accumulated value, and potentially the investment options in which you are invested, will automatically change and your accumulated value and any subsequent premium payments will be automatically reallocated among the investment options in your updated model (independently of the automatic quarterly rebalancing). AIC requires that you give it discretionary investment authority to periodically instruct us to reallocate your accumulated value and any subsequent premium payments in accordance with the updated version of the model you have selected, if you wish to participate in the Program. When AIC updates the models, we will send you written notice of the updated models at least 30 days in advance of the date the updated models are to be effective. If you wish to accept the changes in your selected model, you will not need to take any action, as your Policy value and any subsequent premium will be automatically reallocated pursuant to the updated model. If you do not wish to accept the changes to your selected model, you can change to a different model or withdraw from the Program. Risks Although asset allocation models are designed to optimize returns given the various levels of risk, there is no assurance that a model portfolio will not lose money or that investment results will not experience volatility. Investment performance of your accumulated value could be better or worse by participating in a Program model than if you had not participated. A model may perform better or worse than any single investment option or asset class or other combinations of investment options or asset classes. Model performance is dependent upon the performance of the component investment options (and their underlying portfolios). The timing of your investment and the automatic quarterly rebalancing may affect performance. Your accumulated value will fluctuate, and when redeemed, may be worth more or less than the original cost. Periodic updating of the models can cause the underlying portfolios to incur transaction expenses to raise cash for money flowing out of the portfolios or to buy securities with money flowing into the portfolios. These expenses can adversely affect performance of the pertinent portfolios and the models. IN1512 5/10 Potential Conflicts of Interest. AIC and SIA may be subject to competing interests that have the potential to influence decision making with regard to the models. In addition to its limited role as investment adviser under the Program, AIC is also compensated by us as principal underwriter for the Policies. Also, Calvert Variable Portfolios, Inc. and Calvert Variable Series, Inc. (the "Calvert Funds"), which are part of the UNIFI Mutual Holding Company and therefore are affiliated with us, have portfolios offered through the Policy. The Calvert Funds are advised by Calvert Asset Management Company, Inc. ("CAMCO"), an affiliate of ours, and certain of the Calvert Funds are subadvised by Summit Investment Partners, Inc. ("Summit"), also an affiliate of ours. CAMCO and Summit are compensated for administrative, advisory and subadvisory services they provide. Calvert Fund portfolios may or may not be included in the models. We and AIC may receive revenue sharing from other portfolios that are available as investment options or distribution fees. AIC may have an incentive to use certain portfolios in the models that provide higher revenue sharing or advisory fees. AIC may believe that certain portfolios may benefit from additional assets or could be harmed by redemptions. SIA analyzes all our model investment options and their underlying portfolios; it evaluates and recommends the selection, allocation weighting, and periodic updates regarding portfolios in the models. Neither AIC nor we dictate to SIA the number of portfolios in a model, the percent that any portfolio represents in a model, or which portfolios may be selected (other than to require exclusion of any portfolio that is expected to be liquidated, merged into another portfolio, or otherwise closed). SIA may have an incentive to recommend certain portfolios that have administrative, advisory or subadvisory services provided by CAMCO and Summit. As a result of the competing interests the affiliated parties face in this Program, there is an increased potential risk of a conflict of interest in these arrangements. AIC and we are under no obligation to continue the Program, or any asset allocation program, and have the right to terminate or change such services at any time. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable Policy . IN1512 5/10 PROSPECTUS Excel Accumulator Variable Universal Life Insurance THE UNION CENTRAL LIFE INSURANCE COMPANY CARILLON LIFE ACCOUNT Home Office: 1876 Waycross Road Cincinnati, Ohio 45240 Telephone: 1-800-319-6902 This Prospectus describes an individual flexible premium variable universal life insurance policy offered by The Union Central Life Insurance Company called Excel Accumulator. Under this policy, we insure the life of the person you specify, and give you flexibility in the death benefit, and amount and timing of your premium payments. With this flexibility, you can provide for your changing insurance needs under a single policy. You can allocate net premiums to one or more variable account investment options in the variable account , to the guaranteed account, or to both. This Prospectus generally describes the variable account. We will deposit the net premiums you allocate to the variable account in subaccounts of the Carillon Life Account according to your instructions. We invest the assets of each subaccount in a corresponding portfolio of one of the following funds: · AIM Variable Insurance Funds · MFS® Variable Insurance Trust SM · The Alger American Fund · Neuberger Berman Advisers Management Trust · American Century Investments · Oppenheimer Variable Account Funds · Calvert Variable Series, Inc. · Seligman Portfolios, Inc. · DWS Variable Series I · Summit Mutual Funds, Inc. · DWS Variable Series II · T. Rowe Price Equity Series, Inc. · Fidelity® Variable Insurance Products · Third Avenue Variable Series Trust · Franklin Templeton Variable Insurance Products Trust · The Universal Institutional Funds, Inc. To learn more about the portfolios, see their accompanying prospectuses. An investment in the policy is not a deposit or obligation of, or guaranteed or endorsed by, any bank, nor is the policy federally insured by the Federal Deposit Insurance Corporation or any other government agency. An investment in the policy involves certain risks, including the risk that you could lose your premium payments. The Securities and Exchange Commission ("SEC") has not approved or disapproved this policy or determined that this Prospectus is accurate or complete. It is a criminal offense to state otherwise. This Prospectus does not constitute an offering in any place where it would be illegal to make it. We have not authorized any person to make any representations in connection with the offering other than those in this Prospectus, the prospectuses for the portfolios, or related Statements of Additional Information. Please Read This Prospectus Carefully and Retain It for Future Reference The Date of this Prospectus is May 1, 2008. PROSPECTUS CONTENTS PROSPECTUS 1 Excel Accumulator Variable Universal Life Insurance 1 SUMMARY OF POLICY BENEFITS AND RISKS 4 Policy Benefits and Risks 4 Portfolio Risks 6 Fee Tables 6 GENERAL INFORMATION ABOUT UNION CENTRAL, THE SEPARATE ACCOUNT AND THE PORTFOLIOS 11 The Union Central Life Insurance Company 11 Carillon Life Account 11 The Portfolios 11 GUARANTEED ACCOUNT 14 Minimum Guaranteed and Current Interest Rates 14 Calculation of Guaranteed account Value 15 Transfers from the Guaranteed Account 15 Payment Deferral from the Guaranteed Account 15 CHARGES AND DEDUCTIONS 15 Premium Expense Charge 15 Monthly Deduction 16 Cost of Insurance Charge 16 Daily Mortality and Expense Risk Charge 18 Transfer Charge 18 Surrender Charge 18 Sales Surrender Charge 18 Administrative Surrender Charge 19 Fund Expenses 19 Income Tax Charge 20 Special Arrangements 20 POLICY DESCRIPTION 21 Eligible Purchasers 21 Owner Rights 21 Net Premium Allocations 21 Allocation Rules 21 Transfer Privilege 22 Minimum Amount of Transfers 22 Timing of Transfers 22 Limits on Transfers 22 Charges for Transfers 22 Methods of Transfers 22 Conversion Right 23 Excessive Trading 23 Selecting and Changing the Beneficiary 25 Limits on Rights to Contest the Policy 25 Incontestability 25 Suicide Exclusion 25 Supplemental and/or Rider Benefits 25 Changes in the Policy or Benefits 27 Participating 28 PURCHASING YOUR POLICY 28 Applying for a Policy 28 Free Look Right to Cancel the Policy 28 VUL- 2 PREMIUMS 28 Planned Periodic Premiums 28 Additional Unscheduled Premiums 29 Tax-Free "Section 1035" Exchanges 29 Limitations on Premium Payments 29 Minimum No Lapse Period 30 Premium Payments Upon Increase in Specified Amount 30 Grace Period 30 Crediting Net Premiums 30 Dollar Cost Averaging Plan 30 Portfolio Rebalancing Plan 31 Earnings Sweep Plan 31 Model Asset Allocation Program 32 POLICY VALUES 33 Determining Account Value 33 Subaccount Values 33 Determination of Unit Value 33 Net Investment Factor 33 Guaranteed Account 34 Loan Account 34 Cash Value 34 Cash Surrender Value 34 DEATH BENEFIT AND CHANGES IN SPECIFIED AMOUNT 34 Amount of Death Benefit Proceeds 34 Death Benefit Options 35 Enhanced Death Benefit Option 35 Use of Accounting Benefit Rider and Supplemental Coverage Rider 35 Accounting Benefit Rider 36 Supplemental Coverage Rider 36 Changes in Death Benefit Option 37 Changes in Specified Amount 37 When Proceeds Are Paid 38 Payment Options 38 CASH BENEFITS 38 Loans 38 Interest 39 Policy Debt 39 Loan Collateral 39 Loan Repayment; Effect if Not Repaid 39 Effect of Policy Loan 40 Surrendering the Policy for Cash Surrender Value 40 Partial Cash Surrenders 40 LAPSE AND REINSTATEMENT 40 Lapse 40 Reinstatement 41 TAX CONSIDERATIONS 41 DISTRIBUTION OF THE POLICIES 44 LEGAL PROCEEDINGS 44 FINANCIAL STATEMENTS 44 IMSA 44 APPENDIX A- GLOSSARY OF TERMS 45 APPENDIX B - DISCLAIMERS 46 VUL- 3 SUMMARY OF POLICY BENEFITS AND RISKS Please read this summary. There are more detailed explanations of these topics in the sections identified in the table of contents above. Unless we indicate otherwise, in describing your policy in this Prospectus, we assume that your policy is in force and that you have no outstanding policy debt. We designed your policy to be a long‑term investment that provides insurance benefits. You should evaluate your policy based on your need for insurance, and your policy's long‑term investment potential. It might not be to your advantage to replace your existing insurance coverage with this policy. If you already have life insurance, it might not be to your advantage to use loan proceeds or withdrawal proceeds from another policy to purchase this policy. Purchasing this policy is not appropriate if you are looking for a short-term investment, and a few of the policy's features might not be suitable for your situation. If you surrender the policy during its early years, you will pay substantial surrender charges. POLICY BENEFITS AND RISKS Your policy offers you many benefits and presents you with certain risks. Your policy offers you the benefits of: · insurance coverage on a person's life; proceeds under the policy can pass free of federal and state income tax at the death of the insured; · allocating your net premiums to various investment options that cover a broad spectrum of investment objectives and risk tolerances that may, if and when investment performance is positive, help you increase your account value at a faster rate than you could expect in a fixed life insurance product paying a fixed rate of interest on your net premium payments; · reallocating your account value through Dollar Cost Averaging, Portfolio Rebalancing, and our Earnings Sweep Plans; these plans do not assure a profit nor protect against an investment loss; · choosing among various supplemental riders including a Term Insurance for Other Insured Persons Rider, No-Lapse Rider, and an Accelerated Benefit Rider that provide additional optional features (they are described beginning on page 25 ); · our guarantee to keep your policy in force during the first three policy years as long as you meet the minimum no-lapse premium requirement; · obtaining current information about your policy and performing certain functions related to your policy through our Service Central Internet system (which is described on page 23 ); · receiving personalized illustrations in connection with the purchase of this policy that reflect your own particular circumstances. These hypothetical illustrations may help you to understand the long-term effects of different levels of investment performance, the possibility of lapse and the charges and deductions under the policy. They will also help you to compare this policy to other insurance policies. The personalized illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or cash value; · selecting from three death benefit options available under your policy: a level death benefit ("Option A"), a death benefit that includes the account value ("Option B"), or a death benefit that guarantees return of premiums ("Option C"); and you can change your death benefit option; · after the first policy year, borrowing against your policy for up to 90% of your account value in the variable account and 100% of your account value in the guaranteed account, minus any applicable surrender charge and loan interest to the annual date; if you do, we will transfer an amount equal to the VUL- 4 loan from the variable account and the guaranteed account to the loan account as collateral for the loan; we will charge interest on the loan and will credit interest on amounts in the loan account; · taking a full or partial cash surrender of at least $100 from your policy at any time before the insured's death, subject to applicable fees and limits; and · deciding how we pay proceeds under the policy; we may pay cash surrender value or the death benefit proceeds as a lump sum or under one of our payment options. Buying your policy also exposes you to the risk that: · you may want to take cash value out of your policy by taking a partial cash surrender or a loan from your policy during the early policy years when your cash surrender value is likely to be too low to permit you to do so; · we do not guarantee any minimum cash surrender value; · if the value of your policy can no longer cover the policy’s monthly charges and any loan interest due, your policy will be in default and a grace period will begin. There is a risk that if partial cash surrenders, loans, and charges reduce your account value to too low an amount and/or if the investment experience of your selected subaccounts is unfavorable, then your policy could terminate. In that case, you will have a 61‑day grace period to make a sufficient payment. If you do not make a sufficient payment before the grace period ends, your policy will terminate (lapse) without value; all rights and benefits under your policy, including your insurance coverage, will end. If your policy lapses while loans are outstanding, adverse tax consequences may result. After your policy terminates, you may reinstate your policy within five years subject to certain conditions; · if your policy lapses, you may find it difficult to replace the life insurance coverage for a similar cost when the insured is at an older age and possibly in poorer overall health; · loans and partial cash surrenders may significantly affect current and future account value, cash surrender value, and death benefit proceeds; · we believe that a policy issued on a standard basis should satisfy applicable federal tax law requirements to qualify as a life insurance policy. There is less guidance, however, with respect to a policy issued on a substandard basis ( i.e., a rate class with extra rating involving higher than standard mortality risk) and it is not clear whether such a policy will in all cases satisfy the applicable requirements. If it is subsequently determined that your policy does not satisfy the applicable requirements, we may take appropriate steps to bring your policy into compliance with such requirements and we reserve the right to modify your policy as necessary in order to do so. · depending on the total amount of premiums you pay, the policy may be treated as a modified endowment contract (MEC) under federal tax laws. If this occurs, partial cash surrenders, as well as policy loans, will be taxable as ordinary income to the extent there is a gain in the policy. In addition, a 10% penalty tax may be imposed on the gain received from full and partial cash surrenders, and loans. You should consult a tax adviser for assistance in all tax matters involving your policy. There is a further discussion of the tax consequences of your life insurance policy being treated as a modified endowment contract in the Tax Considerations section on page 41. · we may not have adequate claims-paying ability to the extent amounts are payable from our guaranteed account at the time the insured person dies or you surrender your policy; and · our general liabilities and general account investment performance may hinder our ability to pay an interest rate in excess of the guaranteed interest rate for the guaranteed account. VUL- 5 PORTFOLIO RISKS Additional information concerning the investment objectives and policies of the portfolios, as well as risks, can be found in the current portfolio prospectuses that accompany this Prospectus. You should read the prospectuses for the portfolios carefully before making any decision about the allocation of your net premiums. FEE TABLES The following tables describe the fees and expenses that you may pay when buying and owning the policy. If the amount of the charge depends on the personal characteristics of the insured, then the fee table lists the minimum and maximum charges we assess under the policy, and the fees and charges of an insured with the characteristics set forth below. These charges may not be typical of the charges you will pay. The first table describes the fees and expenses that you will pay when buying the policy, paying premiums, making partial cash surrenders from the policy, surrendering the policy, transferring account value among the subaccounts and the guaranteed account, or taking a loan. TRANSACTION FEES Charge 1 When Charge is Deducted Guaranteed Maximum Amount Deducted Current Amount Deducted Sales Charge Imposed on Premiums (Load) when premiums are paid 4% of premium paid during first 10 policy years; 2% of premium paid thereafter 2% for all policy years Premium Tax Charge when premiums are paid 2.5% of premium paid 2.0% of premium paid Sales Surrender Charge (Load) 2,3 at time of surrender or lapse until end of 10th policy year 26.0% of premiums paid up to sales surrender premium shown in policy (during the first five policy years) same as guaranteed maximum amount Minimum and Maximum Administrative Surrender Charge 2, 4 at time of surrender or lapse during the first 10 policy years and 10 years following an increase in specified amount $0.50 to $7.50 per $1000 of base specified amount (during the first five policy years) same as guaranteed maximum amount Administrative Surrender Charge for a 36-year old male insured 2 at time of surrender or lapse during the first 10 policy years and 10 years following an increase in specified amount $3.50 per $1000 of base specified amount (during the first five policy years) same as guaranteed maximum amount Transfer Fees when transfers are made $15 per transfer $10 per transfer after the first 12 per policy year; the first 12 per policy year are free Loan Interest Spread 5 at the end of each policy year, or upon death, policy lapse, or surrender, if earlier 1.50% annually of amount in the loan account during the first ten policy years; 0.50% thereafter 1.50% annually of amount in the loan account during the first ten policy years; 0% thereafter 1 We do not currently assess any charge for income taxes incurred as a result of the operations of the subaccounts of the separate account. We reserve the right, however, to assess a charge for such taxes against the subaccounts if we determine that income taxes will be incurred. VUL- 6 2 The surrender charge has two components: a sales surrender charge and an administrative surrender charge. The sales surrender premium on which the sales surrender charge is based varies based on issue age, gender, specified amount, and rate class applicable to the insured. Your maximum sales surrender premium is stated in your policy. The administrative surrender charge component varies based on issue age (or age at the time of an increase in specified amount) and the policy year in which the charge is imposed. The surrender charges shown may not be typical of the charges you will pay. Please see your policy for more information about the surrender charge that applies to you. You may obtain more information about your surrender charge from your agent or by contacting us at 1-800-319-6902. 3 The sales surrender charge declines after the fifth policy year based on the policy year to zero after the 10 th policy year. The minimum sales surrender premium is $0.65 per $1000 of specified amount for a female, 1-year-old, tobacco insured; the maximum sales surrender premium is $32.00 per $1000 of specified amount for a male, 75-year-old, tobacco insured. 4 The maximum charge occurs during policy years 1 through 5 and is based on the following characteristics: for issue ages 0 to 9, $0.50 per $1000; for issue ages 10 to 19, $1.50 per $1000; for issue ages 20 to 29, $2.50 per $1000; for issue ages 30 to 39, $3.50 per $1000; for issue ages 40 to 49, $4.50 per $1000; for issue ages 50 to 59, $5.50 per $1000; for issue ages 60 to 69, $6.50 per $1000; and for issue ages 70 and higher, $7.50 per $1000. The rates apply during the first five policy years and then decline monthly to zero at the end of the 10 th policy year. 5 The loan interest spread is the difference between the amount of interest we charge you for a loan (currently 4.50%, during the first ten policy years and 3.00% thereafter compounded annually) and the amount of interest we credit to the amount in your loan account (currently 3.00%). This table describes the fees and expenses that you will pay periodically during the time that you own your policy, not including portfolio fees and expenses. PERIODIC CHARGES OTHER THAN PORTFOLIO OPERATING EXPENSES Charge When Charge is Deducted Guaranteed Maximum Amount Deducted Current Amount Deducted Cost of Insurance 6, 7 On the policy date, and each monthly date thereafter $0.06 per $1000 of risk amount to $83.33 per $1000 of risk amount $0.06 per $1000 of risk amount to $35.91 per $1000 of risk amount Cost of Insurance for the following insured: 6 male, 36-year-old standard non-tobacco, $300,000 specified amount, Death Benefit Option A, first year of policy On the policy date, and each monthly date thereafter $0.15 per $1000 in risk amount $0.13 per $1000 of risk amount Monthly Administrative Charge On the policy date and each monthly date thereafter $25.00 during the first policy year; $10.00 thereafter $7.00 for policies with specified amount of less than $250,000; $5.00 for policies with specified amount $250,000 and over Mortality and Expense Risk Charge On the policy date and each day thereafter 0.75% of account value on an annual basis in the separate account first 10 policy years; 0.25% of account value on an annual basis in the separate account thereafter same as guaranteed 6 The cost of insurance rate varies based on the insured's issue age (or age at increase of specified amount), gender, rate class, specified amount and policy year. The cost of insurance charge is calculated based on the risk amount. The current cost of insurance charges may be less than those shown above. Generally, current cost of insurance charges are lower for policies with a specified amount of $250,000 or more. If you elect either or both the Accounting Benefit Rider ("ABR") ("Term Insurance Rider" in Massachusetts and New York) and the Supplemental Coverage Rider ("SCR") to supplement your insurance coverage under the policy, your cost of insurance charge will be affected. (See the rider charges table below, where the rates for cost of insurance of each rider is disclosed, and also "Use of Accounting Benefit Rider and Supplemental Coverage Rider," page 35.) During the early years of the policy, the ABR will provide lower current cost of insurance rates than available under the base policy. The SCR will provide lower current cost of insurance rates in all policy years. Use of the riders can lower the cost of VUL- 7 insurance charge you would otherwise pay for a given amount of insurance coverage. If you elect to use the ABR, there is a specified amount charge per thousand of ABR specified amount that varies by gender, rate class, issue age, policy year and death benefit option. There are no monthly charges for the SCR, other than a cost of insurance charge. The cost of insurance charges shown in the table may not be representative of the charges you will pay. Please see your policy for more information about the cost of insurance that applies to you. You may obtain more information about your cost of insurance charge from your agent or by contacting us at 1-800-319-6902. 7 The minimum charge is based on an insured with the following characteristics: issue age 10, female, non-tobacco; the maximum charge is based on an insured with the following characteristics: attained age 99, male, tobacco. Optional Rider Charges When Charge is Deducted Guaranteed Maximum Amount Deducted Minimum and Maximum Term Rider for Other Insured Persons On the rider issue date and each monthly date thereafter $0.06 to $83.33 per $1000 of rider coverage Term Insurance Rider for Other Insured Persons charges for the following insured : 8 an "other insured person" who is female, age 36, standard non tobacco, $300,000 specified amount of rider coverage On the rider issue date and each monthly date thereafter $0.13 per $1000 of rider coverage Accounting Benefit Rider ("Term Insurance Rider" in Massachusetts and New York) 9 · Minimum and Maximum Cost of Insurance Charge 7 · Minimum and Maximum Specified Amount Charge 10 On the policy issue date and each monthly date thereafter $0.06 to $83.33 per $1000 of ABR risk amount $0.00 to $1.54 per $1000 of ABR specified amount Accounting Benefit Rider ("Term Insurance Rider" in Massachusetts and New York) charges for the following insured : 9 a male, 36-year old standard non-tobacco · Cost of Insurance Charge · Specified Amount Charge On the policy issue date and each monthly date thereafter $0.15 per $1000 of ABR risk amount $0.07 per $1000 of ABR specified amount Minimum and Maximum Charges for Guaranteed Insurability Option Rider 11 On the rider issue date and each monthly date thereafter $0.06 to $0.19 per $1000 of rider coverage Guaranteed Insurability Option Rider charges for the following insured : 11 a male, 36 year old On the rider issue date and each monthly date thereafter $0.19 per $1000 of rider coverage Minimum and Maximum Cost of Insurance Charge for Supplemental Coverage Rider On the rider issue date and each monthly date thereafter $0.06 to $83.33 per $1000 of SCR risk amount Cost of Insurance Charge for Supplemental Coverage Rider for the following insured : 12 a male, 36 year old standard non tobacco, $300,000 specified amount, Death Benefit Option A On the rider issue date and each monthly date thereafter $0.16 per $1000 of SCR risk amount Minimum and Maximum Charges for Accidental Death Benefit Ride r On the rider issue date and each monthly date thereafter $0.02 per $1000 to $0.13 per $1000 of rider coverage Accidental Death Benefit Rider charges for the following insured: 13 a male, 36 year old On the rider issue date and each monthly date thereafter $0.07 per $1000 of rider coverage VUL- 8 Optional Rider Charges When Charge is Deducted Guaranteed Maximum Amount Deducted Minimum and Maximum Charges for Total Disability Benefit RiderWaiver of Monthly Deduction On the rider issue date and each monthly date thereafter $1.64 to $17.28 per $100 of monthly deduction waived Total Disability Benefit RiderWaiver of Monthly Deduction for the following insured: 15 a male, 36 year old standard non tobacco On the rider issue date and each monthly date thereafter $2.34 per $100 of monthly deduction waived Minimum and Maximum Charges for Total Disability Benefit RiderPolicy Continuation to Maturity Date Not Guaranteed On the rider issue date and each monthly date thereafter $0.84 to $8.64 per $100 of monthly benefit Total Disability Benefit RiderPolicy Continuation to Maturity Date Not Guaranteed for the following insured : 17 a male, 36 year old standard non tobacco On the rider issue date and each monthly date thereafter $1.17 per $100 of monthly benefit Children's Insurance Rider On the issue date and each monthly date thereafter $0.48 per $1000 of rider coverage Enhanced Death Benefit Option No charge for electing the enhanced death benefit, but your cost of insurance may increase if elected No Lapse Rider No charge Insurance Exchange Rider 18 No charge Accelerated Benefit Rider After issuance of loan, at the end of each policy year, or upon death, policy lapse, or surrender, if earlier No charge for the rider; Loan interest spread of 1.50% annually during the first ten policy years, 0.50% thereafter 5 0.5% administrative fee on the amount advanced 19 Scheduled Increase Option Rider for the Insured No charge Paid-Up Life Insurance Benefit Endorsement When Benefit Elected 3.5% of account value 8 The term rider for other insured persons varies based on the insured's issue age (or age at increase of specified amount), gender, rate class, risk amount, and duration. The term rider charges shown in the table may not be representative of the charges you will pay. Please see your policy for more information about the term rider for other insured persons charge that applies to you. You may obtain more information about your term rider charge from your agent or by contacting us at 1-800-319-6902. 9 The cost of insurance component of the Accounting Benefit Rider ("Term Insurance Rider" in Massachusetts and New York) varies based on the insured's issue age (or age at increase of ABR specified amount), gender, rate class, risk amount and duration. The specified amount cost component of the Accounting Benefit Rider varies based on the insured's issue age (or age at increase of specified amount), gender, rate class, specified amount allocated to the Accounting Benefit Rider, and duration. The Accounting Benefit Rider charges shown in the table may not be representative of the charges you will pay. Please see your policy for more information about the Accounting Benefit Rider for other insured persons charge that applies to you. You may obtain more information about your Accounting Benefit Rider charge from your agent or by contacting us at 1-800-319-6902. 10 The minimum ABR specified amount charge is based on an insured with the following characteristics: issue age 0, male, tobacco; the maximum charge is based on an insured with the following characteristics: issue age 75, male, tobacco. 11 The Guaranteed Insurability Option Rider varies based on the insured's issue age. The Guaranteed Insurability Option Rider charges shown in the table may not be representative of the charges you will pay. Please see your policy for more information about the Guaranteed Insurability Option Rider charge that applies to you. You may obtain more information about your Guaranteed Insurability Option Rider charge from your agent or by contacting us at 1-800-319-6902. 12 The cost of insurance charge for the Supplemental Coverage Rider varies based on the insured's issue age (or age at increase of specified amount), gender, rate class, SCR risk amount and duration. The SCR cost of insurance charges shown in the table may not be representative of the charges you will pay. Please see your policy for more information about the SCR cost of insurance that applies to you. You may obtain more information about your SCR cost of insurance charge from your agent or by contacting us at 1-800-319-6902. VUL- 9 13 The Accidental Death Benefit Rider varies based on insured's issue age, gender, and duration. The Accidental Death Benefit Rider charges shown in the table may not be representative of the charges you will pay. Please see your policy for more information about the accidental death rider charge that applies to you. You may obtain more information about your rider charge from your agent or by contacting us at 1-800-319-6902. 14 The minimum charge is based on an insured with the following characteristics: issue age 2, female; the maximum charge is based on an insured with the following characteristics: issue age 69, male. 15 The Total Disability Benefit Rider – Waiver of Monthly Deduction Rider varies based on the amount of your policy's monthly deduction. The Total Disability Benefit Rider – Waiver of Monthly Deduction charges shown in the table may not be representative of the charges you will pay. Please see your policy for more information about the Total Disability Benefit Rider – waiver of monthly characteristics charge that applies to your policy. You may obtain more information about your Total Disability Benefit Rider – Waiver of Monthly Deduction charge from your agent or by contacting us at 1-800-319-6902. 16 The minimum charge is based on an insured with the following characteristics: issue age 0, male, tobacco; the maximum charge is based on an insured with the following characteristics: issue age 59, male, tobacco. 17 The Total Disability Benefit Rider – Policy Continuation to Maturity Date Not Guaranteed Rider varies based on the monthly disability benefit you select at the time you add the rider to your policy. The Total Disability Benefit Rider –Policy Continuation to Maturity Date Not Guaranteed Rider charges shown in the table may not be representative of the charges you will pay. Please see your policy for more information about the Total Disability Benefit Rider – Policy Continuation to Maturity Date Not Guaranteed Rider charge that applies to you. You may obtain more information about your Total Disability Benefit Rider – Policy Continuation to Maturity Date Not Guaranteed Rider charge from your agent or by contacting us at 1-800-319-6902. 18 While there is no charge to add this rider, an insurance exchange could result in a cost or credit to the owner, depending both on whether the substitute insured has higher or lower costs of insurance, due to age, gender, and rate class, than the original insured, and on which policy type the owner selects. 19 While there is no charge to add this rider, if you request an accelerated benefit, the advance and any premiums we pay on your behalf after you get the advance will be subject to loan interest. We do not currently charge the 0.5% administrative fee. * * * This table shows the minimum and maximum total operating expenses charged by the portfolio companies that you may pay periodically during the time that you own your policy. The fees and expenses are for the fiscal year ended December 31, 2007. Expenses of the portfolios may be higher in the future. More detail about each portfolio's fees and expenses is contained in the portfolio's prospectus. TOTAL ANNUAL PORTFOLIO OPERATING EXPENSES Minimum Maximum 0.39% 1.58% Expenses that are deducted from portfolio company assets including management fees, distribution and/or service 12b-1 fees and other expenses. Class 12b-1 shares of certain funds have adopted distribution plans pursuant to Rule 12b-1 under the Investment Company Act of 1940, which allows funds to pay fees out of fund assets to those who sell and distribute fund shares. In addition to 12b-1 fees, we receive from some of our participating investment advisers annual revenue sharing of between 0.05% and 0.25% of subaccount assets for providing various shareholder support services. For further information concerning compensation paid for the sale of the policies, see "Distribution of the Policies" on page 44. The portfolio expenses used to prepare this table were provided to Union Central by the funds. Union Central has not independently verified such information. VUL- 10 GENERAL INFORMATION ABOUT UNION CENTRAL, THE SEPARATE ACCOUNT AND THE PORTFOLIOS THE UNION CENTRAL LIFE INSURANCE COMPANY The Union Central Life Insurance Company ("Union Central"), 1876 Waycross Road, Cincinnati, Ohio 45240,issues the policies. We are a stock life insurance company organized under the laws of the State of Ohio in 1867. We primarily sell life and disability insurance and annuities and we are currently licensed to do business in all states and the District of Columbia. Union Central is an indirect wholly-owned subsidiary of UNIFI Mutual Holding Company, a Nebraska mutual insurance holding company. CARILLON LIFE ACCOUNT We established Carillon Life Account (the "separate account") as a separate investment account under Ohio law on July 10, 1995. It supports your policy and may be used to support other variable life insurance policies, and for other purposes permitted by law. We own the assets in the separate account. The separate account is divided into subaccounts which invest in shares of the portfolios. Income, gains and losses of the separate account reflect the separate account's investment experience and not the investment experience of our other assets. The assets of the separate account may not be charged with liabilities of Union Central other than those arising from the variable life policies. We are obligated to pay all benefits provided under your policy. THE PORTFOLIOS Subaccounts of the separate account currently invest in the designated portfolios of the funds, as shown in the chart below. The investment experience of each subaccount of the separate account depends on the investment performance of its corresponding portfolio. Each portfolio is registered with the SEC under the Investment Company Act of 1940 (the "1940 Act") as a series of an open-end diversified investment company. The SEC does not, however, supervise the management or the investment practices and policies of the portfolios. The assets of each portfolio are separate from assets of the others, and each portfolio has different investment objectives and policies. As a result, each portfolio operates independently and the investment performance of one portfolio has no effect on the investment performance of any other portfolio. Complete descriptions of each variable investment option
